Citation Nr: 1425756	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left eye disability, stroke, and body pain and weakness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active naval service from August 1970 until retirement in August 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In connection with this appeal, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in November 2013.  A transcript of that hearing is of record. 


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

The Veteran asserts that he sustained a left eye disability, a stroke, and body pain and weakness as a result of a June 2010 surgical procedure performed at a VA Medical Center.  A review of the record shows that the Veteran has not been provided a VA examination to determine the extent of any additional disability and whether any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or an event not reasonably foreseeable.  

Therefore, the Veteran should be provided a VA examination to determine the nature and extent of any additional disability, to specifically include disability of the left eye, residuals of stroke, and body pain and weakness; as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or an event not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate VA examiner.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The supporting rationale for all opinions expressed should be provided.  Based on the examination of the Veteran and a review of the record, the examiner should provide the following medical opinions:  

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has additional disability as a result of the June 2010 colectomy surgical procedure? 
   
b)  If there is additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment? 
   
c)  If there is additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of an event not reasonably foreseeable?

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

